 92DECISIONSOF NATIONALLABOR RELATIONS BOARDDaily Express,Inc.'andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 4-RC-10612May 31, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing washeld before Hearing Officer AlexanderT.Graham. After the hearing and pursuant toSection 102.67 of the National Labor RelationsBoardRules and Regulations,Series 8,as amended,and by direction of the Acting Regional Director forRegion 4,thisproceeding was transferred to theBoard fordecision.Thereafter, the Employer and thePetitioner filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresentcertain employees of the Employer.3. No question affecting commerce exists concern-ing the representationof employees of the Employerwithin themeaning ofSections 9(c)(1) and 2(6) and(7) of the Act.Daily Express is a Pennsylvania corporation withheadquarters in Carlisle, Pennsylvania. It is engagedin the businessof transportingsteel,machinery, andother products by truck in interstate commerceamong48 States under the authority of an InterstateCommerce Commission (I.C.C.) certificate, and issubject to the Interstate Commerce Act and to I.C.C.and Department of Transportation (D.O.T.) regula-tions.The Employer has two divisions, steel andmachinery. The latter operates out of Carlisle, theformer from New Kensington, Pennsylvania.The Petitioner seeks a unit of all single-ownerdrivers, nonowner drivers of leased equipment, anddirect company drivers employed in either the steelormachinery divisions, excluding,inter alia,multi -pwner operators. Daily contends that the owner-operators are not employees but independent con-tractors, and that operators who drive for them areemployees of the independent contractors, not ofDaily Express. Additionally it contends that shouldthe Board find that they are employees, then onlyseparate machinery and steel division units would beappropriate.Daily is largely dependent upon equipment leasedto it by single- and multi-owner operators. It owns notractors but does own 452 trailers assigned to itsmachinery division. The steel division leases bothtractors and trailers as a complete unit. At the timeof the hearing the machinery division leased 252tractors: 142 from single owner-operators and theremainder from fleet owners. The steel divisionleased 149 complete rigs, tractors and trailers: 41from single-owner operators. Fleet owners hire andpay their own drivers subject to approval by Daily.Owner-operators sign an agreement with either themachinery or steel division. There is little differencebetween the two agreements. The agreement is for aminimum of 30 days and may be terminated on 30days' written notice or, by the owner, if Daily fails topay any amount due within 15 days, violates asubstantive provision, or fails to offer a load for 15consecutive days. Daily may terminate the agree-ment on less than 30 days' notice if the equipmentdoes not comply with D.O.T. safety regulations; ifthe owner does not provide a competent driver whoisqualified under D.O.T. safety regulations; if theowner does not comply with reasonable requests foradjustments of equipment to render useful andefficient service, including providing supplementalequipment; if the owner violates any substantiveprovision; or if the owner does not offer his servicesfor 15 consecutive days.The agreement also provides,inter alia,that theowner will provide complete transportation serviceover his choice of legal routes for any load he acceptsand, should he be unable to complete, or arrange tocomplete, delivery, Daily may do so at the owner'sexpense; that any drivers or helpers shall becontrolled and directed solely by the owner and theowner alone shall be responsible for their compensa-tion, taxes, reports, etc.; and that the owner warrantsthat all drivers meet all applicable safety standardsand that he will provide evidence of complianceupon request. The owner is responsible for all vehicleexpenses-fuel, oil, maintenance to comply with lawsand regulations, etc.-taxes of any kind assessedagainst the owner, and any tags required by thevehicle'sState of domicile. Daily is required toreimburse the owner for the cost of any oversize orIThe Employer's name appears as amended at the heanng.211 NLRB No. 19 DAILY EXPRESS, INC.93overweight permits and any ton mile, axle mile, orspecial fuel taxes-not paid by Daily. The agreementrequiresthe,;, onprto reimburseDaily for anygeneral fuel-taxesDaily pays because the owner hasfailed to provide proof of payment. The owner alsomust providebobtail insuranceand must reimburseDaily for anyload damageor other property damageor bodily injury up to $100 in the machinery divisionand $150 in the steel division per event and $500 inthe case of damageto a Daily trailer. The ownerassumesfull liabilityif he leasesto any other party.The owneralso agreesto report any accident, claim,etc.,involving vehicles or loads covered by theagreementand toassistin any investigation, litiga-tion,etc., and,on request, submit proof of insurance.The owneris responsiblefor any fines, costs', etc.,arising fromhis or his employees' failure to abide byany lawor regulation.Upon termination of the agreement any compensa-tion due the owner may be withheld and appliedagainst any pendingclaims or,ifno claims arepending, are to be paid within 30 days. In themachinery, division the owner receives 60.2 percentof the revenue, in steel 74 percent; in the event of tripleasing by the owner under the machinery divisionlease he mustpay Daily 10 percent of its revenue,apparently for the use of Daily's trailer. An ownerunder thesteel division lease isnot required to payDaily any portion of the revenue arising from tripleasing.Drivers are required to submit a safety clearanceform to Daily listing previous employment, trafficviolations, and accidents in the last 5 years and mustpass,or have passed within the previous 24 months, aphysical examination. The driver also must attend a1-day orientation course at which time he is given awritten examinationbased on questions provided bythe Department of Transportation and a road test.The safetyclearanceform, physical, orientationprogram, and writtenexaminationare required byFederal regulations.The equipment is inspected todetermineifitmeetsFederal safety regulations,Federal regulationsare discussed as required byD.O.T. and I.C.C. regulations, and the driver isfamiliarizedwithDaily's operations. If the driverpassesthe road testand meetsall other requirementsimposed by the D.O.T. and I.C.C., including anacceptable driving record, the agreement is signedand identification decals are placed on the equip-ment as requiredby the I.C.C. Thereafter, theequipment is inspected by Daily or its agents at 30-day intervals to comply with D.O.T. requirements forsystematicinspections.The cost of any repairs isborne by the owner and repairs may be madewherever he chooses.Daily plays no role in the financial relationshipbetween an owner and any employees he may have,although it will notify the owner if it finds that one ofhis drivers has become disqualified by violation ofany applicable regulations; e.g., convicted of drivingwhile intoxicated. The machinery division pays abonus of 1 percent of the paid gross revenue to anyowner operator who has not had a claim during themonth and there is a similar program in the steeldivision under which green stamps are awarded. It isnot entirely clear, however, whether such awards orpayments in the case of vehicles which are not drivenby the owner are made to the owner or to the driver.Owners and drivers receive no fringe benefits, paidholidays, etc., and although Daily will sell certainequipment-hard hats, tarpaulins, chains, etc.-it issold at cost and there is no requirement that suchitems be bought through Daily. Similarly, Daily sellsgasoline at cost plus 1 percent to cover slippage orshrinkage.Daily does not aid in the purchase ofequipment nor does it make loans, although it willadvance up to 50 percent of the gross revenue fromany load. If a driver is not speedily loaded orunloaded,Daily will charge "detention time" asprovided in the applicable tariff and pay the ownerhis share.Daily has no rules, employs no inspectors to checkup on drivers on the road, and does not penalizeowners who refuse to take a load. They are free toaccept or reject loads and the right to trip lease is notrestricted.The agreement, as noted above, may beterminated if no load is accepted for 15 consecutivedays, other than that however, an owner-operatormay work as frequently or infrequently as he sees fit,subject, of course, to the Federal maximum. Similar-ly, the owner may transport the load over any legalroute and Daily plays no role in his choice of routes.The Daily decals which are placed on the truck arerequired by Federal regulations and there are noother restrictions or requirements concerning theappearance of the vehicle. However, the machinerydivisionwill lease only cab-over trucks because oflimitations in certain States on the total length oftractors and trailers permitted on their highways.Daily also provides a Daily shoulder patch whichdrivers may wear if they wish.The Board has consistently applied the commonlaw right-to-control test to determine whether anindividual is an employee or an independent contrac-tor. If the right to control the manner and means toattain a given end is reserved, the relation is one ofemployer-employee; but if control is reserved onlyover the desired result than an independent contrac-tor relation exists.The facts in this case are almost identical to thoseinGeorge Transfer & Rigging Co., Inc.,208 NLRBNo. 25 (Members Fanning and Jenkins dissenting), 94DECISIONSOF NATIONALLABOR RELATIONS BOARDandKreitzMotor Express, Inc.,210 NLRB No. 11(Member Jenkins dissenting), in which the Boardheld that the owner-operators were independentcontractors.We reach the same conclusion here.Although Daily complies with I.C.C. and D.O.T.regulations requiring physical examinations of driv-ers andsystematic safety inspections of equipment,will not permit drivers who are disqualified underD.O.T. regulations to operate equipment leased to it,and unilaterally establishes the rate of compensation,apparently governed only by market forces, thosefactors, in balance, are not sufficient to establish thatthe relation is that of an employer to its employees,sincethey fall short of establishing, indeed barelysuggest, that Daily controls the manner or means bywhich the owner-operators perform services forDaily. In contrast, the following factors establish thatDaily controls only the end to be achieved, that theowners aresubject to typical entrepreneurial risksand profits, and that an independent contractorrelation exists:(1) the owner-operators are free toschedule the use of their equipment; they determinewhat days and hours to work, where to have repairsmade (though not always if) and purchase fuel, whatlegal routesto use, whether to accept or reject loads,and if they will trip lease; (2) the owners retaincomplete control over any drivers or other employeesthey may have and are solely responsible for theirpay, withholding taxes, etc.; (3) the owner-operatorsare responsible for the complete transportation ofany load they accept and if unable to complete, orarrangefor the completion of, the delivery, Daily willdo so at the expense of the owner; (4) the owner-operators are not subject to any rules imposed byDaily in their day-to-day operations; (5) owners anddrivers receive no fringe benefits from Daily; it willnot aid them in the purchase of equipment,nor will itmake loans,although it will make an advance of upto 50 percent of the revenue of a shipments and (6)the owner has a substantial capital investment inequipment,which he purchases without any assist-ance from Daily.In view of the foregoing,we conclude that thesingle- and multi-owner operators are independentcontractors,and that the nonowner drivers areemployees of the independent contractors ratherthan Daily. Since Daily has no employees drivingdirectly forit,we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is dismissed.MEMBERFANNING,dissenting:My colleagues have found that owner-operatorswho lease equipment to Daily are independentcontractors and that nonowner drivers are employeesof independent contractors, not of Daily. InGeorgeTransfer & Rigging,208 NLRB No. 25, a majority ofthe Board held that owners leasing equipment to anI.C.C. certificated carrier were independent contrac-tors over a dissent by Member Jenkins and me. Thefacts here do not vary significantly from those inGeorge Transfer & Riggingand I would find theowner-operators here to be employees,not independ-ent contractors,for the reasons set forth in thedissent inGeorge.